Per Curiam. On February 25, 1999, the underlying case was orally argued, and our decision was handed down March 4, 1999. See, Warnock v. Warnock, 336 Ark. 506, 988 S.W.2d 7 (1999). Rehearing was denied on March 15, 1999. On March 22, 1999, appellee filed a motion for release to appellee of appellant’s supersedeas bond. Appellant responded, arguing that the amount of the supersedeas bond exceeded any claim that appellee should be allowed. As a consequence of the disputed questions of fact, we remanded these issues to the chancellor with directions to conduct a hearing and provide us with a report and recommendations for the disposition of the supersedeas bond. The chancellor carefully and diligently followed our directions, and on June 18, 1999, the record and order of the chancellor was filed with the clerk. Also on June 18, 1999, appellee filed a motion for clarification and determination of our earlier per curiam order remanding the matter to the chancellor, and seeking further relief.  We deny appellee’s motion, adopt the findings of the chancellor, and order that The Clerk of the Supreme Court release $1,702.15 from the supersedeas bond payable to appellee with any remainder of the bond being returned to appellant as the party who posted the bond. The parties shall equally divide the cost of compensating the court reporter for her services in preparing and transmitting the record to this court. Finally, each party shall bear its own costs for attorneys fees. Motion for clarification and determination denied. Motion for release of supersedeas bond granted as modified. Glaze, J., not participating.